   Case 2:19-cv-04821-MWF-KS Document 94 Filed 05/24/21 Page 1 of 1 Page ID #:876




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES -- GENERAL

Case No.     CV 19-4821-MWF(KSx)                                           Dated: May 24, 2021

Title:       Arthur Catalano, et al. -v- Anovos Productions, LLC et al.

PRESENT:     HONORABLE MICHAEL W. FITZGERALD, UNITED STATES DISTRICT JUDGE

             Rita Sanchez                              Amy Diaz
             Courtroom Deputy                          Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:

             Brian T. Attard                           Brianna Dahlberg
                                                       Joe Salcedo
                                                       Dan Gasser

PROCEEDINGS:              TELEPHONIC HEARING BRIANNA DAHLBERG'S
                          UNOPPOSED MOTION TO WITHDRAW AS COUNSEL
                          FOR DEFENDANT ANOVOS PRODUCTIONS, LLC [90]

       Case called, and counsel make their appearance. The Court invites counsel to present
their oral arguments. Before arguments by counsel are heard, the Court excuses counsel for
plainitff and seals this portion of the hearing. For the reasons stated on the record, the Court
takes the matter under submission. An order will issue.




                                                                  Initials of Deputy Clerk rs
                                               -1-                        :18 min
